 I)E('ISIONS OF NATIONAl, IABOR RELATIONS BOARDRoadway Express, Inc. and Michael Ronald Hays.Case 15 ('A 6939July 20, 1979DECISION AND ORDERBY CHAIRMAN FAN NING ANI) MEMBERS JENKINSANI) MURI'ItYOn April 11, 1979, Administrative Law Judge Rob-ert C. Batson issued the attached Decision in this pro-ceeding. Thereafter, the General Counsel filed excep-tions and a supporting briefl and Respondent filed abrief in answer to the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational abor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusi,ns of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders the complaint be, and it hereby is. dismissed inits entirety.I We agree with the Administrative Law Judge that Cates' statement toHays was toio ambiguous to support a finding that he refused to hire Haysfor unlawful reasons. In reaching this result, we do not rely on the Adminis-trative Law Judge's further conclusion that the statement also was too mini-mal or isolated to support a violation.DECISIONSIAIEMENI OF THE CASEROBERI C. BArSON, Administrative Law Judge: Thisproceeding, under the National Labor Relations Act. asamended, 29 U.S. Sec. 151, e seq. (herein the Act), washeard before me is Shreveport, Louisiana, on November 14.1978.' based upon a complaint and notice of hearing issuedby the Acting Regional Director for Region 15 (New Or-leans, Louisiana). on July 18. growing out of a charge filedby Michael Ronald Hays, an individual, on June 15. alleg-ing that Roadway Express, Inc., herein Respondent. hadviolated Section 8(a)( 1 ) of the Act by informing the Charg-ing Party on two separate occasions. December 15. 1977.and May 22, 1978, that he would not be considered forI All months and dates hereafter are in 1978 unless otherwise indicated.employment because he had worked as a business agent frTeamsters Local 568.All parties participated throughout by counsel and wereafforded ull opportunity to present evidence and argu-ments, and to file briefs. Briefs have been received from thecounsel foir the General Counsel and Respondent.I. tilt BI SINtISS ()IF RKSP)NI)IN1Roadway Express. Inc., is. and has been at all times ma-terial herein, a corporation engaged in shipping and trans-porting general freight and cargo in interstate commerce.and maintains a terminal in Shreveport, Louisiana. Duringthe 12-month period preceding the issuance of' the com-plaint herein, which is a representative period. Respondentin the course and conduct of its business operations trans-ported and delivered commodities to its freight terminal inShreveport. Louisiana, from points located outside theState of Louisiana for which services Re'.pondent receivedin excess of $50,(00.The complaint alleges. Respondent admits. and I find.that at all times material herein. Respondent was. and is. anemployer as defined in Section 2(2) of' the Act. engaged incommerce and in operations aRlecting commerce as definedin Section 2(6) and (7) of the Act.1I. I I t.AB)R ()R(;,ANIZAI)N INV()II:I)The complaint alleges. Respondent admits. and I find.that at all times material herein Teamsters I.ocal 568 is, andhas been, a labor organization within the meaning of' Sec-tion 25) of the Act.111. 1ill AI I (;1) l NI-IR I A1O()R PRA\(I( ISFacts as FoundMichael Ronald Ilays. the Charging Party herein, wasemployed as a business agent by leamsters Local 568 fromSeptember 1976 to December 31, 1977. Hays was ap-pointed to this position by his father. William M. Hays.who was secretary-treasurer and business manager of thelocal at that time. Among other things, Hays' duty as husi-ness agent of the local was to service the collective-bargain-ing agreement in existence between the local and RoadwayExpress, Inc., with respect to the dock employees. WilliamM. Has was defeated in his bid lfor reelection as secretary-treasurer of the local in the December II11. 1977, election.Michael Hays was relieved of his duties by the new secre-tary-treasurer, effective December 31.During Hays' tenure as business agent of the local hevisited the Roadwa terminal approximately once a week.Apparently Hays also filed a number of grievances, evi-dently the most significant being a grievance filed on March29. contending that Respondent had violated the so-called30/60 rule. It appears that under this rule when a casual, orextra, dock employee works a minimum of 6 hours during30 days out of 60 consecutive days Respondent is requiredto add one employee to regular status. The grievance con-tended that Respondent should be required to add 20 addi-tional regular employees immediately. According to Hays.the grievance was withdrawn when Respondent agreed to243 NLRB No. 97592 ROAI)WAY EXPRESS. IN(t.comply. According to Charles M. ('ates. the terminal man-ager. Respondent agreed to place nine employees on regu-lar status and the grievance was thereupon withdrawn. Ac-cording to ('ates grievances otf this nature and theresolutions thereoft are not uncommon in the industry.It appears further from the testimon, of (ates. which isnot denied b Ha's, that during Hayls' term as businessagent. Cates and Hays had a number of disagreements. Aspecific one. which is not denied by Hays. involves his com-ing on the dock and gathering employees into groups to talkwith them, thus interfering with their work.2C(ates dis-cussed this matter with Hays and exacted a promise fromHays that when he came to the terminal he would adviseeither himself or the operations manager of his purposethere and of the employees that he wished to see. ('ales alsomade available to Hays an office in which he could talkwith these employees and promised him privacy in thebreakroom for such purpose. According to Cates. which isnot denied by Hays. Hays failed to abide by his promiseand continued his practice of gathering employees aroundhim on the dock when he made his weekly visits.Cates also testified without contradiction that on a num-ber of occasions the senior Hays would telephone him con-cerning reports made to him by Michael Hays with respectto something that had been said to him by Cates or of otherconditions of employment at the terminal, which were com-pletely false. As a result of this, Cates contends that heconcluded that Michael Hays was an untrustworthy indi-vidual. The foregoing relationship between Hays and Re-spondent, particularly Terminal Manager Cates, duringHays' term as business agent for the local is urged by boththe General Counsel and Respondent to be relevant to adisposition of the issues raised by the pleadings. The Cien-eral Counsel urges that it was Hays' stringent enforcementof the contract as evidenced by the March 29 grievance,protected concerted activity, that motivated Cates to tellHays that Hays would not be considered for employmentby the Company because of his former employment. On theother hand, Respondent urges that it was Cates' conviction.based upon his relationship with Hays during Hays' tenureas business agent that Hays was untrustworthy, which mo-tivated Cates' telling Hays that he would not consider himfor hire because of his previous association with him.Although I dismissed paragraph 6(a) of the complaint atthe trial as being barred by Section 10(bh) of the Act, in viewof the General Counsel's contention that the evidence pre-sented with respect to that allegation be considered as back-ground, I shall set it forth here. Hays testified that the weekof December 12. 1978. following the election in which hisfather was defeated as secretary-treasurer of the local, hewent to the Roadway terminal and talked with Cates. Catestold Hays, in effect, that he was sorry that his father hadlost the election. particularly in view of the fact that hewould lose his health benefits. According to Hays, he thenArt XXIV provides In relevant part:Authorized agents o1 he tinlon shall have iac ce1 t he rEmploer'seslablishmenl during orking hours r he purpose of adjusting dis-putes. investigating working onditlllions. ollectioln of due,. and ascer-laining that the agreement is being adhered to. pro, ded. however. thereis no interruptlon o1 the irn's ,working ,sheduleasked (Cates if ('ates ould consider him tor p;lrt-tilme ,aorkon the dock. (ates replied. "I here's no as because otl soutprior employment as a business agent ('ates adilnits hats-ing a conversation with lass somlletilnle during Ithat eckwherein he expressed smpath5 to him or his ttther's lossof the election but does not recall whether the con.crsaltilwas in person or on the telephone. (tcs deities WhaI llt 11 made any inquiry to him at that time concernllg poslsilbleemployment with Roadway and consequently deniles Iltihe told las that he would not consider his applicilion toremploy ment because of his pre ils emplo meit iAs bhusi-ness agent.lays testified that after his dismissal ais business agent lonDecember 31. 1977. he did not thereatiter seek emplo mentuntil May. during which time he drew ulilelplo, menli cn-pensation. In May he applied for emploment t at o othierfreight terminals which he had ser\ iced during his tenltre alsbusiness agent bhut was apparently unsuccessful in ob ltiinngemploy ment there. In the early afternoon ot M1iax22. lass.who was at his father's home, and his tther. decided thathe should call Cates and inquire as to whether r not (ateswould consider him for employ ment. The elder I lays as tolisten in on the conversation from the kitchen phone. e-dently to witness any comment that (ates might rmake toHays. According to Hays, when he got ('ates on the tele-phone they exchanged salutations and lays stated thatii thereason he was calling was "I wanted to see if mahbe I couldcome out and fill out a job seeker for dock ork." atesreplied. "Well, it's not going to do any good because oftyour prior employment." Hays testified thaii he thereafterassured Cates that he could not cause an, trouble since hewas no longer an authorized business agent of the I nilonand he would have no authority to act in that capacity.Cates stated that he felt that H as knew too much aboutunion business and would just cause trouble. lass accusedCates of discriminating against him and ('atles replied thathe did not want to he guilty of' discrimination and toldHays to come on and fill out a job seeker application, butagain assured him that it would not do him any good. Ac-cording to the elder Hays (ates told Hays that there wasno way that he would work him because of' his previousemployment as a business agent and because he would cre-ate problems on the dock.Cates admits the May 22 telephone call from lass andthat Hass asked if Cates would hire him if he ca;me out andfilled out a job seeker application. Cates asked ,khat tpework lHays was applying for and Hays replied that hewanted to work on the dock. Cates told Hays. "No. I wluldnot hire him." Hays aksed why and ('ates replied becauseof "problems that existed in our previous relationship."Hlays continued that he had freight experience and wasqualified to do the work. at which time Cates told him thatRoadway did not only consider those people w ho werequalified to do the work, but would hire those who ouldbe in the best interest of the Company to hire. ('ites alsoadmits that HIays accused him of discrimintating againsthim and ('ates told him that he was welcome to come out atans time and fill out a job seeker application on Wednesdasfrom 1 to 5 p.m.. which are the only hours job seeker appli-cations could be filed.~93 I)I(FISIONS OF) NATIONAL L.ABOR RE.ATIONS BOARDITwo or three weeks later Hays went to Roadway andcompleted a job seeker application and was subsequentlyinvited to come to the terminal for an interview but did notdo so. At the time of the trial Hays testified that he hadkept his application current.In my opinion Hays was not a reliable witness. As notedby counsel for Respondent in its brief,: ays' testimony atthe hearing comported much more with the language of thecomplaint than did the statements he made in his originalaffidavit upon which the complaint was based. First, withrespect to the December 15 allegations, which I dismissedat the trial but which are urged here by the General Coun-sel to be used as background I am inclined to think that atthat point Hays was not interested in. or thinking of, em-ployment and thus did not inquire of Cates as to whether ornot he would hire him. It should be noted that Hays didnot, apparently, seek any employment between his termina-tion as the union business agent in December of 1977 andMay of 1978. With respect to the May 22 conversation Icredit Cates' version of the conversation. Thus, I find thatCates told Hays that he would not consider him for em-ployment because of their previous relationship. I am notpersuaded by the testimony of Ronald Hays or his father.William. that Cates was any more specific than that. How-ever, I am certain that Cates' use of the term "previousrelationship" was interpreted by the Hayes' to mean thatCates would not hire him because of his prior employmentas the Teamster business agent, which is the only relation-ship that Cates had with Hays.Analysis and ConclusionsCounsel for the General C'ounsel contends that even as-suming that Cates' version of the May 22 conversation iscredited, Respondent still violated the Act since the onlyrelationship that had existed between Cates and Hays wasduring the period that Hays had served as a business agentof the Teamsters, and thus the relationship was a product ofHays' protected activities in that capacity.On the other hand, Respondent argues that Cates wasmerely being tactful in not telling Hays that he would nothire him because he knew him to be a liar. Respondentappears to argue that the fact that Cates had reason tobelieve that Hays was untrustworthy because of their rela-tionship as management and union representatives, Cates'statement that he would not consider him for employmentbecause of their previous relationship does not violate theAct.I. As heretofore noted, at the trial upon motion by Re-spondent. I dismissed paragraph 6(a) of the complaint.which alleged a violation of the Act occurring on or aboutDecember 15. 1977. The evidence established that theevents relied upon occurred more than 6 months prior tothe filing of the charge and service thereof upon the personcharged pursuant to Section 10(b) of the Act, which pro-vides in relevant part, "that no complaint shall issue basedupon any unfair labor practice occurring more than 6months prior to the filing of the charge with the Board andthe service of a copy thereof upon the person against whomsuch charge is made." Hays testified that the alleged De-cember conversation with Cates occurred on either 'lues-day. December 13. or Thursday,. December 15. he chargeherein was docketed by the Regional Office on June 15, anda copy thereof was served by registered mail upon Respon-dent on that date. The return receipt for service of thecharge indicates that Respondent received a copy of thecharge as served by the Regional Office on December 16.Accordingly, no finding of a violation on or before D)ecem-ber 16 may be made upon the basis of this charge.2. Paragraph 6(b), the May 22 conversation creditedabove. poses a difficult issue. Based upon the uncontra-dicted testimony of (' Cates. I have no doubt that in thecourse of servicing the collective-bargaining agreement with('ates. Hays conducted himself in a manner, at least inCares' view, that demonstrated a degree of' untrustworthi-ness. Hays did not deny that he had broken his promise toadvise Cates or the operations manager of his arrival at theterminal. Nor did Hays, or his father. who was also presentduring the trial, take issue with Cates' testimony concerningthe alleged falsehoods which Hays communicated to hisfather involving Cates or the terminal operations.Counsel for the General Counsel urges that even if (ates'version of the May 22, conversation is credited, i.e., thatCates told Hays he would not consider him for employmentbecause of the problems they had in their "previous rela-tionship." a per se violation has been established since theonly relationship between the two men had been exclusivelythat of a union representative and a management official.Thus, he argues that this case is analogous to those casesinvolving discrimination against, or interference with,union stewards who displease employers by their methodsof administering collective-bargaining agreements, even incontravention of such agreements.'Respondent's argument that the law does not require anemployer to abandon all tact in dealing with employees,and Cates should not have been expected to say here, andhis statement "I won't hire you because I have learned thatyou are a liar and that you can't be expected to live up toyour agreements," has some appeal. However, since thiswas not ates' response to Hays' inquiry about employ-ment. I need not decide whether under all the circum-stances here, such response would not have violated Section8(a)(I) of the Act. as Respondent presumes. As notedabove. I find that the "previous relationship" between Catesand Hays was such that Cates was justified in his opinionthat Hays was not the type of employee Respondentsought. It should be remembered that there is no allegationof a refusal to hire for discriminatory reasons, but merely athreat not to hire because of a prior relationship which wasexclusively that of union representative and management.It is, of course, well settled that an employer interfereswith, restrains, and coerces employees in violation of Sec-tion 8(a)( ) of the Act when it threatens not to considerthem for employment because they have engaged in unionor protected concerted activities. The issue here is whetherthe words used by (Cates amounted to such threat. In myopinion, this issue should be resolved by assessing the im-port of Cates' words in the context of the entire relationship3 Counsel for the General (oiunsel cites. nter aa, Drawo (Corpoeraion, 228NL.RB 872 (1977). and Shiavone (Contructiln ('nCmparnv, 229 Nt.RB 515( 1977)594 ROK[)DA\ XPRIFSS. I1Nbetween the two men, and not the mechanistic assessmellurged bh the counsel ftr the (ieneral (ounsel. I anm notpersuaded that an employer is precluded ronl considerilngany knowledge it maa have of character or other traits of aapplicant for employment even i it ohtained that knoul-edge of the applicant from dealing ith himi as a unionrepresentative. While the distinction between a threat not tohire because such emplosment, per w, and a threat not tohire because of character traits disclosed hb that emplo,-ment, is a fine one, it is, nonetheless, a valid ne. I amconvinced that Hays was aware of Cates' opinion of himand that that opinion was well founded. Haxs did not denNCates' accusations at the hearing concerning his conduct asthe local's business agent. This conclusion is bolstered bhthe fact that Ha ys approached ('ates outside the regularhiring procedure. which Hays knew, and attempted to get acommitment from him in advance. Ilays knew that ('ateswas alluding to the problems that had arisen because hefailed to keep his word to (ates and made at least distortedreports back to his father.Under all the circumstances of here. I am of the opinion.in the absence of any other indication of animus or e i-dence that the reason offered bh (ates fr not consideringHays for hire was heard hb other employees. that the state-mlent Xwa t ambligtLu a, scll as s oo isoliated an11 1111111-mnal to warrant a finding that it iolated the Act.A\ccordingl\ I find that the ( eneral (ounscl has tfaled toestahlish hb a preponderallce of thie c.ldeccl that Respon-Licillt i;olated Section 8(a)( I of the Actl((1o I S()\ ()I [ \\I. Jurisdiction Is properl1 asserted in this ce2. Respondent has not \iolated the Act in ai!t\ anicealleged in the coilplainit.UL pon the oregoing tindins ot fact. conchsions of l.and the entire record, and pursuallt I to Sciorl I() ot the\ct. I issue l tihe tollolig:()Rl)IR4It is hcreh! ordered that the complailnt he, and it herebhIS. dismiMssed nll its entiretv.Irl Ih centl no C xcptllll .Are filed ., prlovided hb Sct 111i 41 heRules nd Regula.on.s ot the N.miorlal l.abor Rel.iloln oalrd,. rhc tidlngs.concllllwls,. aid re0llruerldCRd Order herein h.l is prw'.Mded in Se 112 48,,t the Rule, nd Regullllion', h adopted h\ he H Blrd and hceile it,ttill ICUllI. L .1J()JI .id Order ill oitirllons therCIo hill IcierliedA.ai'ed tr all prp-se